Citation Nr: 1307098	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  04-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1977 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, in pertinent part, the RO denied claims for service connection for gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), and hypertension.  The Veteran perfected a timely appeal.  

This case was initially before the Board in October 2007, at which time it was remanded for further evidentiary development.  In August 2010, when it returned to the Board for further appellate action, the Board issued a decision dismissing the issues on appeal at that time.  As the Board had dismissed the issues in error in its August 2010 decision, the August 2010 decision was vacated.   

The Veteran also had perfected an appeal of other issues that were on appeal from the May 2003 rating decision, regarding service connection for a bilateral knee disorder, a left shoulder disorder, a lumbar spine disorder, a right foot disorder, and a cervical spine disorder, by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).  However, these issues were resolved in the Veteran's favor in a February 2010 rating decision.  The Veteran has not appealed either the initial ratings or effective dates assigned for these conditions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, they are not before the Board.

In June 2010, after certification of his appeal to the Board, the Veteran submitted additional evidence.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2012).

A Board decision in February 2011 remanded the issues of service connection for GERD and IBS and denied service connection for hypertension.  Thereafter, the Veteran appealed the Board's decision in the matter of service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 memorandum decision, the Court vacated the February 2011 Board decision and remanded it to the Board.  

(The issues of entitlement to service connection for GERD and IBS are the subject of a separate Board decision of even date herewith.)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed high blood pressure in service.  On review, the Veteran's in-service, re-enlistment examinations dated in February 1980 and February 1987 recorded blood pressure readings of 130/80 and 124/78, respectively.  A recruiting duty examination dated in February 1982 also recorded a blood pressure reading of 110/80.  An August 1989 treatment note indicated a blood pressure reading of 154/98.  A November 1989 South Coast Medical Center Pre-Employment physical examination noted a blood pressure reading of 140/80.  A reading of 145/67 was reported in January 1992.  No diagnosis of hypertension was provided during service.    Significantly, the Veteran's separation examination in March 1993 noted a blood pressure reading of 120/82.  

In an October 1993 (approximately 6 months following separation from service) private history and physical examination record, provided by Dr. Green, the Veteran indicated that he had never had high blood pressure.  Clinical evaluation during that time revealed his blood pressure was 124/80.  

Further, private treatment records show that the Veteran's blood pressure was being monitored in the 1990s, but there was no definitive diagnosis of hypertension.  For example, in September 1996 the Veteran saw his private doctor, Dr. Bhandari for weight loss.  During the physical examination, his blood pressure was 150/90 in the left arm and 160/100 in the right arm.  In December 1996, his blood pressure was 150/100 in the left arm and 140/100 in the right arm.  The physician noted that the Veteran's blood pressure had been very good.  He recommended that the Veteran's blood pressure be monitored and if it normalized, it would be left alone, but if it did not stabilize then he would recommend starting antihypertensive medication.  It does not appear that any antihypertensive medication was prescribed, nor was a diagnosis of hypertension rendered.  

However, in a February 1997 clinical report, Dr. Bhandari noted that he sees the Veteran for weight reduction and hypertension.  At that time his blood pressure was 150/90 in the left arm and 130/100 in the right arm.  On January 1998 clinical follow-up visit for sinusitis, the Veteran's blood pressure was 134/94.  In May 2001 the Veteran had an initial visit with a private physician, Dr. D.K.H.  At that time he reported that his blood pressure fluctuates on occasion.  On examination, his blood pressure was 128/80.  In a follow-up visits with Dr. D.K.H., about two weeks later, the Veteran's blood pressure was 124/82 and no diagnosis of hypertension was rendered.

In February 2003, the Veteran was examined by Dr. R.F.H. and his blood pressure was 118/80.  He noted that the Veteran had been diagnosed with hypertension one year prior.  Dr. R.F.H. did not render a diagnosis of hypertension at that time.  In January 2004, the Veteran was admitted in a private medical center to undergo a heart catheterization.  The report showed his blood pressure was 138/69 and the impression was hypertension.

On January 2010 VA examination, the Veteran was diagnosed with benign, essential hypertension.  The examiner opined that it is less likely than not (less than a 50/50 probability) that the Veteran's current diagnosis of hypertension is related to blood pressure fluctuations in service.  Further, she opined that it is less likely as not that the current hypertension began in-service or was manifested to a compensable degree within a year of the Veteran's discharge from service in April 1993.

The Board denied the Veteran's claim based in part of the foregoing VA examination report.  In the June 2012 Court decision, the Board's February 2011 decision was vacated and the claim was remanded for readjudication.  The Court found that the January 2010 VA examination was inadequate for evaluation purposes because the VA examiner based her medical opinion upon an inaccurate factual premise.  Specifically, the examiner found that the Veteran had only one instance of elevated blood pressure (140/80) during service in November 1987, when in fact service treatment records show he had an additional instance of elevated blood pressure (154/98) during service in August 1989 and a reading of 145/67 reported in January 1992.  The Court also noted that the VA examination report incorrectly stated that there was no diagnosis of hypertension until 2002 or 2003 when in fact the Veteran was monitored for elevated blood pressure in the 1990's and was given a specific diagnosis by 1997.  See Court Memorandum decision dated in June 2012.  On remand, an addendum to the January 2010 VA examination should be obtained, or in the alternative, the Veteran should be afforded another VA nexus examination to ascertain whether his currently diagnosed hypertension is related to his active duty service.
   
Accordingly, the case is REMANDED for the following action:

1.  The RO should make the claims file and a copy of this remand available to the same VA examiner who performed the January 2010 VA examination.  The examiner must provide an addendum report in which she addresses the inadequacies identified in the January 2010 opinion (i.e., consider that the Veteran had additional instances of elevated blood pressure (154/98) in August 1989 and a reading of 145/67 reported in January 1992; and consider that the Veteran was monitored for or was diagnosed with hypertension prior to 2002/2003 (approximately 1996/1997) as noted in the summary of treatment set forth above).  Thereafter, and taking those things into consideration, the examiner should opine as to 1) whether the Veteran has a current diagnosis of hypertension; (2) whether it is at least as likely as not (50 percent probability or greater) that any hypertension is related to the blood pressure fluctuations shown in service; and (3) whether it is at least as likely as not (50 percent probability or greater) that any hypertension began in service or was manifested to a compensable degree within a year of his discharge in April 1993.  

A complete rationale must be given for all opinions and conclusions and must include a discussion of all relevant evidence in the claims file and supporting medical principles.  

2.  If the same VA examiner who performed the January 2010 VA examination is not available, then the RO should schedule the Veteran for examination, by an appropriate specialist, for the purpose of determining the nature and etiology of any hypertension that may be present.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior to the examination, and the examination report must be annotated in this regard.  

Any indicated tests should be accomplished.  The examiner is requested to review the pertinent medical records, examine the appellant and provide an opinion as to the presence, etiology and onset of his hypertension disorder.  

Specifically, the examiner is requested to provide an opinion as to 1) whether the Veteran has a current diagnosis of hypertension; (2) whether it is at least as likely as not (50 percent probability or greater) that any hypertension is related to the blood pressure fluctuations treated in service; and (3) whether it is at least as likely as not (50 percent probability or greater) that any hypertension began in service or was manifested to a compensable degree within a year of his discharge in April 1993.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If the examiner is unable to provide any requested opinions without resorting to mere speculation, a supporting rationale must be provided concerning why the opinion cannot be given.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


